OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Whether exigent circumstances existed to justify the warrantless entry and arrest of defendant involves a mixed question of fact and law. Where, as here, there is support in the record for such an undisturbed finding, it is beyond the scope of further review by this Court (People v Burr, 70 NY2d 354, *787360-361). Evidence in the record of this CPL article 440 proceeding supports the determination of the courts below that exigent circumstances justified the warrantless entry. On the morning of October 6, 1976, the police received direct and reliable information that defendant had admitted recently stealing a .38 caliber revolver and killing a delicatessen clerk within the course of a robbery, and that defendant, the weapon and potential innocent hostages were in a particular hotel room in Manhattan.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.